﻿Two hundred years after the first cry of freedom in
Latin America, our peoples are propelled by new winds
of emancipation. A fresh generation of leaders has
taken up the old flags of our heroes to demand real
global interdependence through an economic order
inspired by solidarity and by the building of a lasting
peace.
I would like to take this opportunity to
congratulate the Secretary-General, Mr. Kofi Annan,
for the commendable work that he has done to uphold
and promote the principles that were enshrined in the
Charter 58 years ago.
For too long, Latin America had been on the
margins of history. It had been reduced to playing the
part of providing inexpensive labour and raw materials
to more developed economies, while its most brilliant
minds were lured away and absorbed by large urban
markets. Our region has also fallen victim to
mercenaries, soldiers of fortune and heartless people
representing dehumanizing and destructive transnational
corporations that overthrew Governments, provoked
wars between friendly countries and squandered our
countries’ resources.
Nevertheless, we are not here to complain about
those ignominious days. Nor are we here to cling to the
glories of the past. On the contrary, we have come to
express our firm will to work together for a dignified
present and a secure future for those who are now
dying from hunger, thirst, cold and easily preventable
and treatable diseases. Our voices today arise from our
roots, cultures and traditions, and proclaim a Latin
America that is integrated into the world, with a fresh
sense of fraternity, to make the lives of our peoples
more humane and enriching.
We must seek a multipolar world in which
cultures enhance rather than confront one another and
regional production promotes peace and prosperity in
the world to save present and future generations from
the terrible scourge of new major conflicts. Let us
make a renewed commitment, without scepticism and
with the intrinsic dignity that God has bestowed on
every human being.
In Paraguay, a small but dignified country, we are
making a major effort at capacity-building with respect
to national and international communities. A sine qua
non is to revive production, attract investors back and
sell our products on world markets.
Although our peoples have suffered long years of
recession and deprivation because of the foreign debt
burden, my Government has managed to redirect public
resources towards education and to coordinate the
efforts of civil society and the State to democratize
young people’s access to the world of knowledge. Only
effective human capital, with ethical principles, will
enable us to survive and grow in a climate of
globalization. Towards that end, we fervently hope for
a globalization that involves not simply economics but
also justice, science, technology and development. Our
challenge is to achieve global progress.
I come from an island surrounded by land, as
Paraguay’s renowned writer Augusto Roa Bastos so
aptly described the country. But with the advent of
democracy, to the credit of the people’s self-sacrifice,
our country has restored its identity, memories and
dreams. We Paraguayans accept our geographical
disadvantage as an opportunity to be creative and
industrious, as our development requires. For this
reason, we appeal for international solidarity to help to
implement the plan of action of Almaty, which is
designed to overcome the limitations of landlocked
developing countries, including Paraguay.
We have a strong ethical belief in this historic
objective. The inequality that impoverishes most of the
world is immoral. There is not a trace of Christianity in
the lack of solidarity with the destitute. In that regard,
the individual must be treated as a whole person, so
that he may in turn bring well-being to his family, for
the sake of all society. If leaders do not provide a moral
example, it will not be possible to advance towards a
democracy that is embraced by the people and fosters
true participation in a society that is distinguished by
its moral capital, the essential basis of a humanistic and
humanizing economy. A world in crisis requires
humanism, not humanitarianism. The world seeks
solidarity, and not mere charity.
We must understand that the impoverishment of a
large share of humankind jeopardizes world balance. It
is true that many countries have become impoverished
not simply as a result of outside influences but also
because of corruption and impunity on the part of local
leaders. But it is equally true that without an ethical
belief in the international order and the strong will of
5

leaders to praise God and renounce historical patterns
of greed of rich countries, the world that we leave to
our children will not be fit for living.
Unfortunately, while we are shaping a future
based on ideals and utopias in this hallowed chamber
of world peace, we have not figured out how to end
war, since in various parts of the world the arms race
continues, as does growing poverty. It bears repeating
that, as leaders of our respective countries, we must
cease speaking in terms of friends and enemies, which
has a weakening and destructive effect. We must use
that energy and those resources to ensure just social
development in economically less-developed countries.
Without pluralistic and equitable participation in
crucial international policy decisions discussed here in
our Organization and a commitment to multilateralism,
the United Nations and, in particular, the Security
Council, will inevitably fail in its noble objective of
maintaining peace in the world.
In this context, Paraguay supports the aspirations
of Latin America and other continents to be
represented in the Security Council, where the presence
of Brazil as a permanent member would fulfil the great
and legitimate interests of our region.
Paraguay would like to reiterate here its full
support for the efforts and aspirations of the Republic
of China on Taiwan to become a fully-fledged member
of the international community through the United
Nations. In this regard, we appeal to the principles of
universality contained in the Charter so that this long-
overdue and heartfelt desire of the sister Republic of
China on Taiwan may be fulfilled.
As I said some weeks ago in my own country —
and as I reaffirm here — the ethics of fraternity and
mutual respect must govern international relations
today if humanity is to make progress towards lasting
peace inspired by the rule of law and reason.
With the same vigour with which we advocate
worldwide peace, we condemn terrorism in all its
manifestations and sources. In Paraguay, we have
pledged — a pledge we are resolutely fulfilling — to
combat the breeding grounds of terrorism and its
financial support, drug trafficking. We shall not deviate
from that commitment. Likewise, we energetically
denounce the terrorist action against the United
Nations headquarters in Baghdad that occurred
yesterday and that of 19 August. We mourn the death
of outstanding United Nations staff members, including
the distinguished Brazilian and Latin American citizen,
Mr. Sergio Vieira de Mello, the United Nations High
Commissioner for Human Rights. In that same line of
action, in Paraguay we are dismantling organized crime
and money-laundering, regardless of who promotes,
conceals or commits those crimes.
I reiterate that our country will no longer be a
bridge, corridor or end point for such criminal
operations. With the same energy with which we
combat crime and illegality, we reaffirm our
unwavering commitment to respecting human rights,
which is an increasingly important part of our domestic
and foreign policies, promoting full enjoyment of
public and individual freedoms for the peoples of the
world.
The fight for freedom, democracy, social equity
and world peace will be of no avail if we do not more
responsibly face the challenges for the preservation of
our environment. Let us seek the well-being of our
peoples today but not forget that our children will live
on this planet tomorrow. In Paraguay and Latin
America, we are determined to be the protagonists and
architects of a shared destiny of responsibility, justice
and equality.
Finally, may the new global order be more
human, supportive, responsible and participative, and
may its essential purpose be to promote development,
progress and the well-being of all the peoples of the
Earth in an environment that is truly more just, fair and
balanced. May God bless us and may we build together
the peace that our children and future generations need.
